t c memo united_states tax_court henry langer and patricia langer petitioners v commissioner of internal revenue respondent docket no filed date thomas edward brever for petitioners christina l cook and john schmittdiel for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency to petitioners determining deficiencies in income_tax and fraud penalties as follows 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to continued year deficiency1 dollar_figure big_number big_number penalty sec_6663 dollar_figure dollar_figure dollar_figure 1the amounts referred to herein reflect an agreement by the parties to revised deficiencies in federal_income_tax as reflected on form_5278 statement-- income_tax changes and are less than respondent’s initial determinations in the notice_of_deficiency petitioners conceded in full the deficiencies for tax years the only issue for decision is whether petitioners are liable for fraud penalties under sec_6663 for tax years findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in minnesota when the petition was timely filed henry langer was an internal_revenue_service revenue_agent for over years and received training in determining allowable business_expense deductions he was also a certified forensic examiner petitioners have a history of claiming continued the tax_court rules_of_practice and procedure business_expense deductions for obvious personal expenses and expenses they could not substantiate see eg langer v commissioner langer i tcmemo_2008_255 96_tcm_334 p etitioners claimed as business_expense deductions many obviously personal items a former internal_revenue_service agent should have known better emphasis added aff’d without published opinion 378_fedappx_598 8th cir langer v commissioner langer ii tcmemo_1992_46 63_tcm_1900 aff’d 989_f2d_294 8th cir langer v commissioner langer iii tcmemo_1990_268 59_tcm_740 holding petitioners liable for an addition_to_tax under sec_6653 for negligence because petitioners’ conduct suggested a pattern of carelessness and because petitioners used methods for determining deductions that had no basis in the law aff’d 980_f2d_1198 8th cir respondent disallowed dollar_figure dollar_figure and dollar_figure of petitioners’ claimed deductions on schedules c profit or loss from business for respectively as personal expenses many of petitioners’ claimed and disallowed expense deductions were identical to those disallowed as personal expenses in langer i and langer ii including expenses for parties gifts flowers vases and holiday decorations to name a few opinion the commissioner must establish by clear_and_convincing evidence that for each year at issue an underpayment_of_tax exists and that some portion of the underpayment is due to fraud sec_6663 sec_7454 rule b the commissioner must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 petitioners conceded in full the deficiencies for and therefore respondent satisfied his burden of proving an underpayment_of_tax for each year at issue respondent established that for each year at issue petitioners’ underpayment_of_tax was fraudulent and that they intended to conceal taxable_income and prevent the collection of tax by overstating deductions and claiming nondeductible and obvious personal expenditures as business_expenses see rahall v commissioner tcmemo_2011_101 101_tcm_1486 an additional badge of fraud includes a taxpayer disguising nondeductible personal expenditures as business_expenses mr langer’s nearly years of experience as a revenue_agent and petitioners’ history before this court for identical issues are relevant considerations in determining whether they had fraudulent intent see 55_tc_85 stating that petitioner’s business experience is a relevant consideration in determining whether he had fraudulent intent petitioners’ repeated concealment of income by overstating deductions exemplifies a pattern of fraudulent behavior and their explanations are implausible and unpersuasive see 384_f3d_965 8th cir a consistent pattern of sizeable underreporting of income and unsatisfactory explanations for such underreporting also can establish fraud aff’g butler v commissioner tcmemo_2002_314 sanchez v commissioner tcmemo_2014_174 at stating that a pattern of conduct that evidences an intent to mislead is one of the badges_of_fraud from which fraudulent intent can be inferred aff’d ___ f app’x ___ wl 9th cir date bruce goldberg inc v commissioner tcmemo_1989_582 58_tcm_519 f raud may sometimes be inferred from a pattern of overstating deductions accordingly petitioners are liable for the fraud penalties under sec_6663 for all years at issue to reflect the foregoing decision will be entered under rule
